                 IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

MICHAEL F. SCHULZE,        )               CIVIL NO. 19-00669 JAO-WRP
                           )
         Petitioner,       )               ORDER DISMISSING PETITION AND
                           )               DENYING CERTIFICATE OF
    vs.                    )               APPEALABILITY
                           )
FEDERAL BUREAU OF PRISONS, )
                           )
         Respondent.       )
                           )

                 ORDER DISMISSING PETITION AND
              DENYING CERTIFICATE OF APPEALABILITY

      Petitioner Michael F. Schulze (“Petitioner”) is incarcerated at the Federal

Detention Center (“FDC”) in Honolulu, Hawai‘i. He filed the instant Petition for

Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241, asserting four grounds for

relief: (1) Respondent Federal Bureau of Prison’s (“BOP”)1 interpretation of the

term “imprisonment” under 18 U.S.C. § 3621(b) violates the Administrative

Procedures Act (“APA”), 5 U.S.C. § 706; (2) the BOP violated Petitioner’s Fifth

Amendment procedural and substantive due process rights by transferring him to a

minimum security prison camp to FDC, an administrative security facility, for the


1
  The proper respondent is the warden of the facility where the petitioner is held.
See Rumsfeld v. Padilla, 542 U.S. 426, 435 (2004) (“[L]ongstanding practice
confirms that in habeas challenges to present physical confinement-‘core
challenges’-the default rule is that the proper respondent is the warden of the
facility where the prisoner is being held.”).
sole purpose of increasing its budget; (3) the BOP acted contrary to § 3621(b) and

violated his liberty interest by transferring him without ascertaining his preference;

and (4) 28 C.F.R. § 542.15(b)(1) violates § 706(2)(A) because it obstructs First

Amendment access to the courts. Pet. at 7-8. Petitioner also filed an Emergency

Motion for Preliminary Injunction.2 ECF No. 2. For the reasons articulated below,

the Court DISMISSES the Petition for lack of jurisdiction and DENIES a

certificate of appealability.

                                STANDARD OF REVIEW

      When a federal or state prisoner contends that he “is in custody in violation

of the Constitution or laws or treaties of the United States,” § 2241 confers a

general grant of habeas jurisdiction. 28 U.S.C. § 2241(a) and (c)(3). A district

court considering an application for a writ of habeas corpus shall “award the writ

or issue an order directing the respondent to show cause why the writ should not be

granted, unless it appears from the application that the applicant or person detained

is not entitled thereto.” 28 U.S.C. § 2243.




2
  In the Petition, Petitioner directs the Court to “see attached Memorandum and
Exhibits.” However, he did not attach a memorandum or exhibits to the Petition.
To the extent Petitioner is referencing his Emergency Motion, it is not part of the
Petition and in evaluating the sufficiency of the Petition, the Court does not
consider the arguments therein.

                                          2
        Rule 4 of the Rules Governing Section 2254 Cases in the United States

District Courts (“Habeas Rules”), also applicable to § 2241,3 requires courts to

conduct a preliminary review of each petition for writ of habeas corpus. See Rule

4. “If it plainly appears from the petition and any attached exhibits that the

petitioner is not entitled to relief,” the district court must summarily dismiss the

petition. Id. The district court should not dismiss a habeas petition “without leave

to amend unless it appears that no tenable claim for relief can be pleaded were such

leave granted.” Jarvis v. Nelson, 440 F.2d 13, 14 (9th Cir. 1971).

                                    DISCUSSION

        “Federal law opens two main avenues to relief on complaints related to

imprisonment: a petition for writ of habeas corpus, 28 U.S.C. § 2254, and a

complaint under . . . 42 U.S.C. § 1983.” Muhammad v. Close, 540 U.S. 749, 750

(2004) (per curiam). Habeas relief extends to a prisoner in custody under the

authority of the United States. See 28 U.S.C. § 2241. A petitioner challenging the

manner, location, or conditions of the execution of his sentence must file a petition

for writ of habeas corpus under 28 U.S.C. § 2241. See, e.g., United States v.

Giddings, 740 F.2d 770, 772 (9th Cir. 1984); Brown v. United States, 610 F.2d

672, 677 (9th Cir. 1990) (distinguishing between a § 2255 petition, which tests the

imposed sentence, with a § 2241, which tests the sentence “as it is being


3
    See Rule 1(b).
                                           3
executed”). “Challenges to the validity of any confinement or to particulars

affecting its duration are the province of habeas corpus.” Muhammad, 540 U.S. at

750 (citation omitted); Nettles v. Grounds, 830 F.3d 922, 934 (9th Cir. 2016) (en

banc) (holding that a prisoner’s claims are within the core of habeas corpus if they

challenge the fact or duration of his conviction or sentence).

      By contrast, claims that challenge conditions of confinement, and which

would not necessarily impact the fact or duration of confinement do not fall within

“the core of habeas corpus” and must be brought under § 1983. See Nettles, 830

F.3d at 934-35; Muhammad, 540 U.S. at 750 (“[R]equests for relief turning on

circumstances of confinement may be presented in a § 1983 action.”). In the

federal context, Bivens v. Six Unknown Named Agents of Federal Bureau of

Narcotics, 403 U.S. 388 (1971), provides a remedy for civil rights violations by

federal actors.

      The crux of Petitioner’s arguments is that his transfer to FDC violated his

Constitutional rights and the APA.

A. APA

      The APA authorizes judicial review for an individual “suffering legal wrong

because of agency action, or adversely affected or aggrieved by agency action

within the meaning of a relevant statute,” 5 U.S.C. § 702, unless “(1) statutes

preclude judicial review; or (2) agency action is committed to agency discretion by


                                          4
law.” 5 U.S.C. § 701(a)4; see Reeb v. Thomas, 636 F.3d 1224, 1226 (9th Cir.

2011). Section 3621 of Title 18 of the U.S. Code authorizes the BOP to “designate

the place of the prisoner’s imprisonment.” 18 U.S.C. § 3621(b). Indeed, the BOP

“may at any time . . . direct the transfer of a prisoner from one penal or correctional

facility to another.” Id. And “[n]otwithstanding any other provision of law, a

designation of a place of imprisonment under [§ 3621(b)] is not reviewable by any

court.” Id. (emphasis added).




4
    Petitioner cites § 706, which provides:

        To the extent necessary to decision and when presented, the reviewing
        court shall decide all relevant questions of law, interpret constitutional
        and statutory provisions, and determine the meaning or applicability
        of the terms of an agency action. The reviewing court shall—

        (1) compel agency action unlawfully withheld or unreasonably
        delayed; and

        (2) hold unlawful and set aside agency action, findings, and
        conclusions found to be—

        (A) arbitrary, capricious, an abuse of discretion, or otherwise not in
        accordance with law . . . .

        ....

        In making the foregoing determinations, the court shall review the
        whole record or those parts of it cited by a party, and due account
        shall be taken of the rule of prejudicial error.

5 U.S.C. § 706.
                                              5
      Section 3625 of Title 18 of the U.S. Code, titled “Inapplicability of the

Administrative Procedures Act,” plainly “specifies that the judicial review

provisions of the APA, 5 U.S.C. §§ 701-706, do not apply to ‘any determination,

decision, or order’ made pursuant to 18 U.S.C. §§ 3621-3624.” Reeb, 636 F.3d at

1227. As explained above, § 3621(b) vests the BOP with the authority to

determine where a prisoner will serve his imprisonment. Allowing prisoners to file

habeas petitions under § 2241 to challenge the BOP’s discretionary determinations

pursuant to § 3621 would contravene § 3625. See id. Because the BOP’s

substantive decisions regarding a prisoner’s place of imprisonment are not

reviewable, “federal courts lack jurisdiction to review the BOP’s . . .

determinations made pursuant to 18 U.S.C. § 3621.”5 Id. at 1227-28. The Court

accordingly lacks jurisdiction to review the BOP’s decision to transfer Petitioner to

FDC. Thus, the Petition is DISMISSED to the extent it seeks judicial review of the

BOP’s decision to transfer him to FDC.

B. Constitutional Allegations

      Petitioner also alleges that the BOP violated his Fifth Amendment

substantive and procedural due process rights by transferring him to FDC, and that




5
 Aggrieved inmates should instead raise such challenges under the BOP’s
Administrative Remedy Program, 28 C.F.R. § 542.10-19. See id. at 1227.

                                          6
§ 542.15(b)(1)6 violates the APA by interfering with First Amendment access to

the courts. However, Petitioner has not explained how the execution of his

sentence is violating his civil rights under the Constitution, nor does he challenge

the execution, duration, or legality of his sentence. Rather, his allegations concern

the conditions of his confinement, which are not cognizable pursuant to § 2241.

See Ramirez v. Galaza, 334 F.3d 850, 859 (9th Cir. 2003) (“[H]abeas jurisdiction

is absent . . . where a successful challenge to a prison condition will not necessarily

shorten the prisoner’s sentence.”). Even if the Court granted leave to amend the

Constitutional claims, it does not appear that Petitioner could plead a viable claim

for habeas relief because the crux of the claims fall outside the province of § 2241.

Accordingly, the Petition is DISMISSED.




6
    Section 542.15(b)(1) provides:

        Appeals to the Regional Director shall be submitted on the form
        designed for regional Appeals (BP–10) and accompanied by one
        complete copy or duplicate original of the institution Request and
        response. Appeals to the General Counsel shall be submitted on the
        form designed for Central Office Appeals (BP–11) and accompanied
        by one complete copy or duplicate original of the institution and
        regional filings and their responses. Appeals shall state specifically
        the reason for appeal.

28 C.F.R. § 542.15(b)(1).
                                           7
C. Recharacterization of the Petition is Inappropriate

       In appropriate circumstances, courts have the discretion to convert a habeas

petition to a prisoner civil rights complaint. See Wilwording v. Swenson, 404 U.S.

249, 251 (1971), overruled on other grounds by Woodford v. Ngo, 548 U.S. 81

(2006); Nettles, 830 F.3d at 936 (holding that a district court has the discretion to

construe a habeas petition as a civil rights action under § 1983). However,

recharacterization is appropriate only if the petition is “amenable to conversion on

its face, meaning that it names the correct defendants and seeks the correct relief,”

and only after the petitioner is warned of the consequences of conversion and is

provided an opportunity to withdraw or amend the petition. Nettles, 830 F.3d at

936.

       The Court finds that recharacterization would be inappropriate in this case.

First, Petitioner’s Fifth Amendment claim is not cognizable. It is well established

that a prisoner has no right to incarceration in a particular place; that designation

rests exclusively with the BOP. See 18 U.S.C. § 3621; cf. Meachum v. Fano, 427

U.S. 215, 225 (1976) (holding that the Constitution does not “protect a duly

convicted prisoner against transfer from one institution to another”); Grayson v.

Rison, 945 F.2d 1064, 1067 (9th Cir. 1991) (“When prison officials have legitimate

administrative authority, such as the discretion to move inmates from prison to

prison or from cell to cell, the Due Process Clause imposes few restrictions on the


                                           8
use of that authority, regardless of any additional motives which are claimed to

exist.[] It doesn’t matter what label is placed on the action or what other reasons

may be behind it; nor is it relevant that the conditions of confinement may become

less pleasant as a result.”).

       Second, prisoner civil rights actions are subject to different requirements

than are federal habeas proceedings, including higher filing fees. The filing fee for

a prisoner civil rights complaint proceeding in forma pauperis is $350.007

compared to the substantially lower $5.00 filing fee for habeas petitions. See 28

U.S.C. § 1914(a). The $350.00 fee may be deducted in full over time from a

qualified prisoner’s prison trust account. See 28 U.S.C. § 1915(b)(1). Petitioner

may be unwilling to pay the considerably higher filing fee for a civil rights action.

       Third, the Prison Litigation Reform Act (“PLRA”) provides that “[n]o action

shall be brought with respect to prison conditions under section 1983 of this title,

or any other Federal law, by a prisoner confined in any jail, prison, or other

correctional facility until such administrative remedies as are available are

exhausted.” 42 U.S.C. § 1997e(a). The exhaustion requirement applies to all

claims relating to prison life that do not implicate the duration of a prisoner’s



7
  The $400.00 filing fee for a civil action includes a $50.00 administration fee,
which does not apply to applications for a writ of habeas corpus or to individuals
granted in forma pauperis status. See 28 U.S.C. § 1914, Judicial Conference
Schedule of Fees at ¶ 14.
                                           9
sentence. See Porter v. Nussle, 534 U.S. 516, 523, 532 (2002) (“[F]ederal

prisoners suing under Bivens [] must first exhaust inmate grievance procedures just

as state prisoners must exhaust administrative processes prior to instituting a

§ 1983 suit.”). Exhaustion is a prerequisite to bringing a civil rights action that

cannot be excused by a district court. See Woodford, 548 U.S. at 85; Booth v.

Churner, 532 U.S. 731, 739 (2001). Petitioner concedes that the facts underlying

his First Amendment claim arose during his efforts to exhaust administrative

remedies. Pet. at 8. It therefore appears that he has not exhausted inmate

grievance procedures.

      Finally, habeas petitions and civil rights actions are governed by different

pleading standards. Federal Rule of Civil Procedure 8 only requires “a short and

plain statement of the claim showing that the pleader is entitled to relief,” Fed. R.

Civ. Proc. 8(a)(2), whereas Habeas Rule 2(c) requires a more detailed statement.

The Habeas Rules instruct petitioners to “specify all the grounds for relief

available” and “the facts supporting each ground.” Rule 2(c). Petitioner’s

conclusory claims satisfy neither of these standards and are subject to dismissal.

The Court therefore declines to recharacterize the action.

                                   CONCLUSION

      In accordance with the foregoing, the Court makes the following

determinations:


                                          10
      (1) The Petition is DISMISSED.

      (2) To the extent Petitioner raises conditions of confinement claims that do

          not impact the duration or fact of his detention, those claims are

          DISMISSED without prejudice to raising them in a civil rights action.

      (3) Petitioner cannot make a substantial showing that reasonable jurists

          would find the dismissal of his Petition either debatable or incorrect,

          therefore any request for a certificate of appealability is DENIED. See

          Gonzalez v. Thaler, 565 U.S. 134, 141 (2012); Rule 11(a).

      (4) Because the Court is without jurisdiction to review BOP determinations

          made pursuant to § 3621, it cannot address Petitioner’s Emergency

          Motion for Preliminary Injunction.8

      IT IS SO ORDERED.

      DATED:        Honolulu, Hawai‘i, December 20, 2019.




CIVIL NO. 19-00669 JAO-WRP; Schulze v. Federal Bureau of Prisons; ORDER DISMISSING
PETITION AND DENYING CERTIFICATE OF APPEALABILITY


8
  In any event, the Emergency Motion requests relief that is not the subject of the
Petition. In the Emergency Motion, Petitioner asks the Court to order the BOP to
place him and other minimum custody prisoners at FDC in a separate housing unit
than pretrial defendants, probation violators, higher custody prisoners, and
unclassified sentence inmates. ECF No. 2 at 1.
                                           11
